Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 18, 2016

The Court of Appeals hereby passes the following order:

A17D0152. DONNELL QUARTERMAN v. GEORGIA COMMISSIONER OF
    GEORGIA DEPARTMENT OF HUMAN RESOURCES.

      On August 15, 2016, the trial court entered an order denying Donnell
Quarterman’s appeal of the final administrative decision of the Georgia
Commissioner of the Department of Human Resources.                  Quarterman filed an
application for discretionary appeal from the order on October 24, 2016. We lack
jurisdiction.
      An application for discretionary appeal must be filed within 30 days of entry
of the order or judgment to be appealed. OCGA § 5-6-35 (d). The requirements of
OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an application for
appeal not made in compliance therewith. Boyle v. State, 190 Ga. App. 734 (380
SE2d 57) (1989). This application, filed 70 days after entry of the challenged order,
is untimely and is therefore DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                            11/18/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.